Case 2:20-cv-01356-JVS-GJS Document 15 Filed 12/04/20 Page 1 of 1 Page ID #:128


 1
 2
 3
 4
 5
 6
 7
 8
                            UNITED STATES DISTRICT COURT
 9
                          CENTRAL DISTRICT OF CALIFORNIA
10
11
       MICHAEL A. SLAWSON,                      Case No. 2:20-cv-01356-JVS (GJS)
12
                    Plaintiff
13                                               JUDGMENT
               v.
14
       COUNTY OF LOS ANGELES, et al.,
15
                    Defendants.
16
17          Pursuant to the Court’s Order Dismissing Action Without Prejudice,
18
19          IT IS ADJUDGED that the above-captioned case is dismissed without
20    prejudice.
21
22
      DATED: December 04, 2020
23
24                                         _______________________________
25                                         JAMES V. SELNA
                                           UNITED STATES DISTRICT JUDGE
26
27
28
